IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


NATASHA BRUCE,                             :   No. 300 WAL 2020
                                           :
                   Respondent              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
OFFICER JOSEPH LIPPERT, III, AND           :
CITY OF PITTSBURGH,                        :
                                           :
                   Respondents             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
SHAKUR BRUCE,                              :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of March, 2021, the Petition for Allowance of Appeal is

DENIED.